EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with G. Vinokur, Reg. No. 54,513, Attorney of Record on 8/25/2021.
The application has been amended as follows: 

Claim 15 is amended as follows:
A method for multi-modal dense correspondence reconstruction, wherein the method uses a processor coupled with stored instructions implementing the method, wherein the instructions, when executed by the processor carry out steps of the method, comprising: accepting a motion sequence of multi-modal images, each multi-modal image includes an image of a first modality and a corresponding image of a second modality different from the first modality, wherein corresponding images of different modalities are images of the same scene; submitting the multi-modal images to a neural network to produce multi-modal features for each pixel of each of the multi-modal image, wherein a neural network includes a first subnetwork trained to extract first features from pixels of the first modality, a second subnetwork trained to extract second features from pixels of the second modality, and a combiner configured to combine the first features and the second features to produce multi-modal features of a multi- modal image, and wherein each of the multi-modal images is once for each of the multi-modal images; estimating a dense correspondence between pixels of the multi-modal images of the pair by comparing the multi-modal features of a pair of multi-modal images; and 

Claim 18 is amended as follows:
A non-transitory computer-readable storage medium embodied thereon a program executable by a processor for performing a method, the method comprising: accepting a motion sequence of multi-modal images, each multi-modal image includes an image of a first modality and a corresponding image of a second modality different from the first modality; submitting the multi-modal images to a neural network to produce multi-modal features for each pixel of each of the multi-modal image, wherein a neural network includes a first subnetwork trained to extract first features from pixels of the first modality, a second subnetwork trained to extract second features from pixels of the second modality, and a combiner configured to combine the first features and the second features to produce multi-modal features of a multi-modal image, and wherein each of the multi-modal images is submitted separately to the neural network to produce its multi-modal features thereby executing the neural network multiple times but [[ones]]once for each of the multi-modal images; estimating a dense correspondence between pixels of the multi-modal images of the 

Response to Amendment
The amendment filed 6/29/2021 has been entered in full, and also further amended herein above by an Examiner’s Amendment. 

Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.  In view of Examiner’s amendment above, there are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance. 
The claimed features of the newly added amendments, in combination with the remainder of the limitations of the claims, is neither anticipated nor obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.